 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    LEONARD TOBIA,                                    No. 2:18-cv-871-MCE-EFB PS
11                       Plaintiff,
12              v.                                      ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
13    DOLLAR TREE STORES, INC., a
      California Corporation dba Dollar Tree
14    Store # 4760; KEVIN WAMPLER; and
      DOES 1-10,
15
                         Defendants.
16

17

18          On July 17, 2019, the court granted plaintiff’s request to proceed in forma pauperis and

19   directed the clerk to provide plaintiff with the forms required to effect service on defendants.1

20   ECF No. 3. The court further directed plaintiff to provide the U.S. Marshal within fourteen days

21   all information needed to effect service of process and to file a statement with the court without

22   fourteen days thereafter that the documents were submitted. Id. Also on July 17, 2019, the court

23   issued an order which, among other things, set a status (pretrial scheduling) conference for

24   January 8, 2020, directed plaintiff to serve a copy of the order concurrently with service of

25   process, and directed the parties to file status reports within fourteen days of the scheduling

26   conference. ECF No. 5.

27
            1
               This case, in which plaintiff is proceeding in propria persona, is before the undersigned
28   pursuant to Eastern District of California Local Rule 302(c)(21). See 28 U.S.C. § 302(b)(1).
                                                        1
 1          Plaintiff did not timely file a status report. He also did not timely file a statement that
 2   service documents were submitted to the Marshal, nor demonstrate that defendants had been
 3   properly served.2 Accordingly, the scheduling conference was continued, and plaintiff was
 4   directed to show cause, by no later than February 12, 2020, why this action should not be
 5   dismissed for failure to timely effect service of process and/or failure to comply with court orders.
 6   ECF No. 6. The parties were also ordered to file, by no later than February 12, 2020, status
 7   reports setting forth the matters referenced in the court’s July 17, 2019 order, including the status
 8   of service of process. Id. at 2. Plaintiff was cautioned that failure to comply with the order would
 9   result in a recommendation that this action be dismissed. Id.
10          The deadlines have passed, and plaintiff has not responded to the court’s order to show
11   cause. Accordingly, it is hereby ORDERED that the February 26, 2020 scheduling conference is
12   vacated.
13          Further, it is RECOMMENDED that this action be dismissed for failure to prosecute and
14   failure to comply with court orders. See Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110.
15          These findings and recommendations are submitted to the United States District Judge
16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
17   after being served with these findings and recommendations, any party may file written
18   objections with the court and serve a copy on all parties. Such a document should be captioned
19   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
20   within the specified time may waive the right to appeal the District Court’s order. Turner v.
21   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
22   Dated: February 24, 2020.
23

24

25

26

27

28          2
                To date, defendants have not appeared in this action.
                                                       2
